Citation Nr: 0519874	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 for post-
traumatic stress disorder (PTSD) for the period prior to 
November 16, 1998.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision rendered by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
from September 24, 1997.  The veteran appealed the initial 
rating assignment.

By subsequent rating action in June 1999, the RO amended the 
rating assigned for PTSD to 70 percent, effective from 
September 24, 1997.  In May 2000, a total rating based on 
individual unemployability resulting from service-connected 
disability (TDIU) was assigned, effective June 30, 1999.  

The veteran also appealed a rating decision dated in February 
2000 that found that no clear and unmistakable error (CUE) 
existed in a September 1980 RO decision that denied service 
connection for a nervous disorder. 

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in June 1999 and the undersigned 
Member of the Board sitting at the RO in March 2001.  
Transcripts of these hearings have been associated with the 
claims folder.

In June 2001, the Board granted a 100 percent disability 
evaluation for the veteran's PTSD from November 16, 1998, but 
denied a rating in excess of 70 percent prior to that date.  
The Board also found that no CUE existed in the September 
1980 denial of service connection for a nervous disorder.  
The veteran appealed the June 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In October 2004, the Court issued an Order affirming the 
Board's June 2001 determination that there was no CUE in the 
September 1980 RO decision.  However, that portion of the 
decision that denied a rating in excess of 70 percent for 
PTSD was vacated and remanded to the Board for further 
adjudication.  



REMAND

As noted in the October 2004 Court Order, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  The VCAA revised section 5103, chapter 38 of 
the United States Code, to impose on VA, upon receipt of a 
complete or substantially complete application, a duty to 
notify the appellant of any information, and any medical or 
lay evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002).  
As part of that notice, VA must indicate what portion of the 
information and evidence, if any, is to be provided by the 
appellant and which portion, if any, VA will attempt to 
obtain on the appellant's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159 (2004)).  
As set forth in the Court Order, VA has not taken appropriate 
action in compliance with relevant provisions of the VCAA.

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or the AMC should issue a 
letter to the appellant providing him 
with the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice that the 
appellant should submit any pertinent 
evidence in his possession.

2.  The RO or the AMC should also 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Thereafter, the RO or the AMC should 
adjudicate the issue on appeal on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
provide the appellant with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



